                       Case 2:18-cv-01069-MCE-EFB Document 105 Filed 12/07/20 Page 1 of 2

                   1     LATHAM & WATKINS LLP
                           Melanie M. Blunschi (SBN 234264)
                   2         melanie.blunschi@lw.com
                         505 Montgomery Street, Suite 2000
                   3     San Francisco, California 94111-6538
                         Telephone: (415) 391-0600
                   4     Facsimile: (415) 395-8095

                   5       R. Peter Durning, Jr. (SBN 277968)
                             peter.durning@lw.com
                   6     355 South Grand Avenue, Suite 100
                         Los Angeles, CA 90071-1560
                   7     Telephone: (213) 485-1234
                         Facsimile: (213) 891-8763
                   8

                   9     Attorneys for Defendants
                         Pharmaniaga Berhad
               10

               11
                                                       UNITED STATES DISTRICT COURT
               12
                                                    EASTERN DISTRICT OF CALIFORNIA
               13
                                                          SACRAMENTO DIVISION
               14
                        E*HEALTHLINE.COM, INC., a Delaware           CASE NO. 2:18-cv-01069-MCE-EFB
               15       corporation,
                                                                     The Honorable Morrison C. England, Jr.
               16                         Plaintiff,                 Courtroom 7

               17              v.                                    ORDER GRANTING
                                                                     PHARMANIAGA’S REQUEST TO SEAL
               18       PHARMANIAGA BERHAD and                       DOCUMENTS
                        MODERN INDUSTRIAL INVESTMENT
               19       HOLDING GROUP COMPANY LIMITED,               (L.R. 140(a)(ii), 141)

               20                         Defendants.

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                                     ORDER GRANTING
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                              PHARMANIAGA’S REQUEST
                                                                                                  TO SEAL DOCUMENTS
                       Case 2:18-cv-01069-MCE-EFB Document 105 Filed 12/07/20 Page 2 of 2

                   1                                                   ORDER

                   2           The Court, having reviewed Defendant Pharmaniaga Berhad (“Pharmaniaga”)’s Request

                   3    to Seal Document (the “Request to Seal”), submitted on November 18, 2020 in support of

                   4    Pharmaniaga Berhad’s Motion for Attorneys’ Fees and (“Motion”), hereby orders:

                   5               1. The Request to Seal portions of Blunschi Affidavit Exh. 10 is granted;

                   6               2. Access to the unredacted version of the exhibit 10 to the Blunschi Affidavit shall

                   7    be limited to the parties and their counsel.

                   8           IT IS SO ORDERED.

                   9    Dated: December 4, 2020

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                                      ORDER GRANTING
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           1                     PHARMANIAGA’S REQUEST
                                                                                                   TO SEAL DOCUMENTS
